Citation Nr: 0837845	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2000 written statement, the veteran requested a 
hearing before a Veterans Law Judge.  Thereafter, in December 
2004, the Board requested that the veteran clarify whether he 
still wished to attend a Board hearing.  In January 2005, the 
Board received the veteran's response that he no longer 
desired the hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  

This case was previously before the Board in February 2005, 
at which time the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disability.  The veteran appealed 
the February 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court).  After briefing in th 
case was completed, the Court issued an Order, in January 
2007, vacating the Board's February 2005 decision and 
remanding the veteran's claim, for reasons which will be 
further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In a rating decision dated in January 1975, the RO denied 
entitlement to service connection for a low back disorder.  
In denying the veteran's claim, the RO noted that, while 
there was evidence showing treatment for a contusion to the 
right flank during service, there was no evidence of an 
actual injury to the veteran's low back during service and 
there were no complaints of a back problem at separation from 
service.  The veteran was notified of the RO's determination 
in March 1975, and he did not appeal the RO's decision.  
Therefore, the January 1975 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

The January 2007 Court Order indicates that a remand is 
required in this case for compliance with the statutory duty 
to notify.  Specifically, the Order notes that the veteran 
was never informed of information and evidence necessary to 
reopen the underlying claim for service connection.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established new requirements regarding VCAA notice and 
reopening claims.  The Court held that the VCAA notice in a 
matter where the veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

As noted in the January 2007 Order of the Court, review of 
the evidence reveals the veteran has not been notified of the 
reasons for the previous denial or a description of what 
evidence would be necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial, as required by Kent.  
Therefore, a remand is necessary in order to provide the 
veteran with content complying notice and an opportunity to 
submit additional evidence in support of his claim.  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED for the following:

1.	 Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) is fully complied with.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


